Citation Nr: 1545876	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to higher initial disability ratings for degenerative disc disease and degenerative joint disease (DDD/DJD) of the thoracolumbar spine, rated at noncompensable prior to January 2, 2009, at 10 percent from January 2, 2009, and at 20 percent from April 8, 2010.  

2.  Entitlement to higher initial disability ratings for DDD/DJD of the cervical spine, rated at 10 percent prior to May 5, 2015, and at 20 percent from that date forward.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left hip disability to include left hip arthritis, to include as secondary to service-connected thoracolumbar spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran had active duty service from February 1977 to April 1987, from November 2002 to October 2003 and from February 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, October 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2007 rating decision granted service connection for cervical and thoracolumbar spine disability and awarded 10 percent and noncompensable ratings respectively.  The October 2008 rating decision denied an increased rating for the cervical spine disability.  Service connection for sleep apnea was denied in June 2010.  Thereafter, the rating for the thoracolumbar spine disability was increased to 10 percent effective January 2, 2009, and 20 percent effective April 8, 2010.  The Veteran submitted claims for arthritis, left hip in October 2009 and August 2010.  This issue was denied in June 2010 and March 2012 rating decisions.  This claim has been combined with the left hip disability claim.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.
The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  Based on the allegations at the hearing as to inability to work due to the service-connected back and neck disabilities, a claim for TDIU was inferred as part and parcel of the ongoing appeal for an increased evaluations.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This claim was before the Board in February 2015.  At that time, the Board denied a claim of service connection for muscle strain of the neck and remanded the issues that are the subject of this decision, as well as claims of service connection for left shoulder strain and right ankle sprain.  These last two claims were granted by the RO in a subsequent May 2015 rating decision.  In the March 2015 decision, the RO also granted service connection for right and left upper extremity radiculopathies related to the cervical spine disability, each rated 20 percent disabling, and right lower extremity radiculopathy related to the low back disability, rated 10 percent disabling.

Inasmuch as the record reflects that the Veteran has asserted entitlement to increased evaluations for right and left lower extremity radiculopathies, the Board will not address those issues in this decision as they are not currently on appeal.  Rather, the Board notes that the Veteran submitted a VA Form 21-526EZ in August 2015 seeking (1) service connection for shoulder and arm disabilities including secondary to the cervical spine disability, (2) a bilateral foot disability secondary to back including tingling and numbness throughout the feet, and (3) an increased rating for his service-connected back disability to include pain shooting down the left buttock and leg.  To that end, the AOJ has conducted development on the claims for increased evaluations for lower extremity radiculopathies to include affording the Veteran a VA peripheral nerves examination in October 2015 which focused on the upper and lower extremities.  The Board thus acknowledges that the AOJ is currently taking action on the issues of increased ratings for lower extremity radiculopathies.  As such, the Board does not accept jurisdiction over them.

The issues of entitlement to service connection for left hip disability and sleep apnea are decided herein, whereas the claims for increased ratings for cervical spine and thoracolumbar spine disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left hip disability, separate and apart from the already service-connected spine disability with associated radiculopathy of the lower extremities, has not been present during the pendency of this claim.

2.  The Veteran's sleep apnea was first manifested many years after his service and has not been medically related to his service. 



CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by active service, and arthritis of the left hip may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran's sleep apnea was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February 2015.  

The Board's remand instructed the RO to (1) provide the Veteran with an examination with regard to the claims of service connection for left hip disability and sleep apnea and (2) readjudicate the claims.  Examinations were accomplished in Disability Benefits Questionnaires completed in May 2015.  The RO readjudicated the claims in a May 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's October 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the sleep apnea claim.  A February 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the left hip claim.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in May 2015.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the reports to be adequate for adjudication purposes.  The Board also notes that the Veteran submitted a January 2015 sleep apnea disability benefits questionnaire from private physician S.B., M.D.

Furthermore, as noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  His wife was also afforded the opportunity to present testimony relevant to the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection Legal Criteria

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that the Veteran does not have a diagnosis of a disease identified as "chronic" under 38 C.F.R. § 3.309(a), to include osteoarthritis, and as a result, these provisions are not applicable for either of the claims being decided.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



IV.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Left Hip Disability

The Veteran claims he has a left hip disability that is due to service or service-connected thoracolumbar spine disability.  He filed his claim for this disability in April 2008.  However, as is explained below, there is no current left hip disability, and as such, service connection cannot be granted either on a direct or secondary basis.

Service treatment records are negative for any type of manifestation or complaint regarding the left hip.  Post service records, when reviewed in their totality, are equally devoid of an actual diagnosis of left hip disability.  Rather, they show that complaints which he has articulated relevant to the hip do not represent a separate left hip disability but instead are in fact manifestations of the service-connected low back disability.

A December 2008 VA medical center enrollment examination reflects complaints of left hip pain but no diagnosis as to this complaint.  

A report of a VA bones examination dated in March 2009 reflects diagnosis of bilateral hip dysplasia.  The report, authored by a VA physician, reflects that a physician's assistant examined the Veteran.  The physician stated the examination of the left hip was consistent with impingement with flexion, adduction, and internal rotation which the Veteran reported reproduces symptoms.  He stated that this was a congenital deformity of the hips bilaterally.  He stated it would be speculative to suggest this was from the thoracic spine or that military service caused these symptoms.  It is not recorded whether the examiner or the physician reviewed the claims folder.  While there is a notation that X-rays were negative, it is unspecified which joints were X-rayed.  

Treatment records from Omaha VAMC dated from 2009 to 2013 show complaints of left hip popping with dull pain.  

As the Veteran provided credible testimony before the undersigned as to current symptoms of a hip disability, the Board ordered a VA examination to determine whether there was current disability related to service.  The Board observed that he asserted that he developed a left hip condition due to his back problems.  

VA examination dated in May 2015 reflects the examining physician reviewed the claims folder and electronic record.  The Veteran reported that he had "left hip pain" for "the last 10 years or so".  He associated this with his back pain.  The Veteran stated, "The hip pain flares up when the back is worse".  He reported, "I think it's because of how I walk" and felt it was due to his back condition.  The examiner observed that the Veteran repeatedly mentioned this left hip pain when seen at VA in the past but that X-rays of the left hip have been normal.  

Examination of the hip was normal.  No diagnosis of the left hip was made.  The examiner stated that the pain and disability which the Veteran has described as a "hip" condition appears to be a radicular pain related to his service-connected back condition.  The examiner stated that a separate hip condition was not found either now or at any time during the pendency of appeal.  The examiner stated, "Please see the Back DBQ for further clarification."  The examiner observed that the Veteran does have a bonafide condition which he has claimed as a "hip" condition, but based upon full record review and the current examination this appears to be radicular pain due to his service connected back condition (not an actual hip condition) and is recorded on the Back DBQ."  A review of the May 2015 Back DBQ reflects that the examiner considered the Veteran's limitations with regard to range of motion and muscle strength of the hips to be a manifestation of the low back disability.
Based on a thorough review of the evidence of record, the Board finds that the evidence fails to establish the presence of a current left hip disability during the period of this claim.  Rather, all of the reported and observed left hip pain and functional limitation are manifestations of the service-connected thoracolumbar spine disability and radiculopathy.  This is the well-supported and well-reasoned opinion of the VA examining physician in May 2015.  The Board adopts this opinion because there is no competent medical evidence of record to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The Board notes that the examining VA physician emphasized that there was no left hip disability during the pendency of the claim.  By using this language, the Board reasonably infers that the May 2015 examiner acknowledges the 2009 VA opinion as to a congenital bilateral hip deformity.  The examiner in 2015 is clear in his assessment that there is no current left hip disability, including no left hip arthritis and no congenital deformity of the left hip.  The Board finds the 2015 examiner's reasons for rejecting the theory of a current left hip disability to be the most probative evidence as to this critical aspect of the appeal.  As such, the Board finds specifically attaches no probative weight to the conclusions as to diagnosis in the 2009 VA examination and also finds that the preponderance of the evidence is against a finding of a left hip disability to include congenital hip deformity.

Indeed, the Board notes that, localized tenderness and limited range of motion are criteria for rating the service-connected spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Accordingly, it observes that under 38 C.F.R. § 4.14 "Avoidance of pyramiding" the evaluation of the same disability under various diagnoses is to be avoided and, also, the evaluation of the same manifestation under different diagnoses are to be avoided.  As radiculopathy has also been service-connected, there is no remaining disability diagnosed.

Although the Veteran is competent to describe his symptoms, in the absence of evidence indicating that the Veteran has the medical training to render medical opinions as to the specific etiology of the symptoms, the Board must find that his contention with regard to a medical reason for his left hip pain to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as there is no current left hip arthritis to allow consideration under the provisions of 38 C.F.R. § 3.303(b).

Moreover, to the extent that the Veteran urges that his left hip pain is a separate disability, it is acknowledged that, as stated in his testimony generally, he contends it is a result of favoring one leg over the other due to his back disability.  However, the Board further notes that an observation of pain is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, diagnostic evidence fails to show the existence of a separate disability characterized as a left hip disability associated with the pain he describes.  His pain and discomfort are unequivocally contemplated in the rating for service-connected thoracolumbar spine.  As the evidence does not demonstrate a separate current disability of the left hip for which service connection can be granted, the claim for service connection for left hip disability, to include as secondary to service-connected low back disability, must be denied. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.

B.  Sleep Apnea

At the outset of the discussion of this claim, the Board notes that the Veteran filed a claim for service connection for sleep disorder in April 2009.  As will be discussed below, service treatment records showed he was seen for trouble sleeping in service, and as such he was scheduled for a VA mental health examination to see whether he had a mental condition with sleep problems related to service.  VA mental health examination dated in May 2009 showed he reported trouble sleeping due to pain in the joints.  Service connection was granted for adjustment disorder with mixed mood due to service connected joint conditions and sleep disorder was included in the evaluation of the mental health condition, effective from April 2009.  Since complaints of trouble sleeping are considered part of the evaluation for his service connected mental disorder, those complaints are not the subject of this claim.  As a result, this claim will only address the disability of sleep apnea.  

The requirements for service connection as delineated above apply to the Veteran's service connection claim for sleep apnea.  His claim for this disability was received in October 2009.  

The Veteran has a diagnosis of sleep apnea as reflected in a July 2009 VA treatment record based on a sleep study.  It also reflects that he was about to start using a CPAP machine at night as a result of the diagnosis.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

The service treatment records from all periods of service are negative for complaints, findings, or diagnosis of sleep apnea.  However, as noted above, they show that in March 2003 the Veteran was seen for not being able to sleep with an impression of insomnia due to room noise.  In June 2006, he complained of trouble sleeping.  As previously observed, these complaints are considered manifestations of the service-connected adjustment disorder.  

The Veteran submitted a January 2015 Sleep apnea DBQ from S.B., M.D.  Dr. B. diagnosed obstructive sleep apnea.  

The Veteran was afforded an examination for sleep apnea in May 2015 by a VA physician who reviewed the claims folder to include VA electronic records.  He noted that the Veteran was diagnosed with sleep apnea at the Omaha VA in 2009.  The examiner recorded the Veteran's statement that he recalled having trouble with insomnia and being provided with medication for sleep while on active duty.  His wife reported a history of snoring and abnormal breathing during sleep "for over 20 years" prior to the diagnosis of sleep apnea.  The Veteran described feeling fatigued both before and after sleep apnea was diagnosed.  He reported that he has used CPAP regularly but had trouble keeping the machine on for the full night.  The examiner observed that the Veteran was initially seen at VA in 2008 and he initially minimized any sleep apnea symptoms but later agreed to testing and was found to have sleep apnea.  The examiner observed that the Veteran's wife and primary care provider were suspicious of this diagnosis and helped convince him to undergo further evaluation.  

The Veteran's wife also reported that the Veteran had snoring and abnormal breathing while in service but the examiner felt that her description sounded like symptoms which are common in the general population even among individuals who do not have sleep apnea.  The examiner observed that the symptoms described by the Veteran during service (and which he reported as treated on active duty) are more typical for situational insomnia than sleep apnea.  The examiner noted that, importantly, the Veteran noted he was treated with sleep aids rather than referred for a sleep study at that time.  The examiner noted that this suggests that the active duty medical personnel seeing him at that time were not suspicious of sleep apnea.  Noting that the Veteran's obstructive apnea was fairly mild when found in 2009, the examiner concluded there was no evidence of sleep apnea during active duty.  The examiner continued that, while the history provided by the Veteran and spouse is credible, and even with giving full credence to the history provided by the Veteran and spouse, it appears less likely than not that the Veteran's sleep apnea is etiologically related to his period of active duty.  

The available medical evidence does not establish a connection between the Veteran's sleep apnea and the Veteran's active military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the VA examiner's opinion.  Dr. B.'s DBQ contains no opinion as to etiology, but merely reiterates current diagnosis.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  
The favorable evidence of a link between an in-service injury or event and the Veteran's sleep apnea consists solely of the Veteran's assertions.  While the Veteran is entirely competent to report his symptoms, he has presented no probative clinical evidence of a nexus between his sleep apnea and his military service.  The medical evidence of records suggests that there is no medical link between the Veteran's current right sleep apnea and service.  

The Veteran and his wife as a lay persons are not competent to associate any of his claimed symptoms of sleep problems to in-service event or injury, as both lack the specific medical training to provide a competent opinion on this disability, which requires specialized diagnostic testing and medical expertise to diagnose.  See also 38 C.F.R. § 3.159(a)(1) (2014).  Accordingly, the statements offered by them in support of his claim are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as sleep apnea is not a disease considered under the provisions of 38 C.F.R. § 3.303(b).  

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the 2015 VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the Veteran's sleep apnea and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a diagnosis of sleep apnea, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted. 

ORDER

Service connection for sleep apnea is denied.

Service connection for a left hip disability to include left hip arthritis, to include as secondary to service-connected thoracolumbar spine disability, is denied.
REMAND

Additional development is warranted prior to Board review of the issues of increased ratings for cervical and thoracolumbar spine disabilities, as well as TDIU.  Specifically, the Veteran asserts in June 2015 correspondence that he is receiving additional treatment for his neck and spine disability.  He stated that the back and neck problems have become a big hindrance to his job.  He stated that he cannot do his job as a heating and air conditioning equipment operator and repairman anymore.  The Veteran asserts that he has needed increased treatment for management of low back and cervical spine symptoms.  He reports that he has gone to the chiropractor and his primary care provider on average two times per week and up to four times per week over the past year.  He stated that he is awaiting shots in his neck and low back for pain.  He walks around with level 5 to 6 out of 10 pain, and the pain can increase to level 8 in his estimation.  He reported he was going to see a spine specialist and to seek vocational rehabilitation.  

Although the record reflects that the Veteran did not submit records of his chiropractic treatment despite the fact that he was requested to do so in a March 2015 letter from the RO, the Board finds that an additional attempt should be made to secure these records in view of his June 2015 statement that he has had increased medical and chiropractic treatment over the past year due to back and neck pain interfering with his work.  However, the Veteran is cautioned that VA's duty to assist a veteran in developing the facts and evidence pertinent to a his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper release from the Veteran, obtain treatment records from his chiropractor and his primary care provider referenced in his June 2015 statement.  Also request that the Veteran provide the proper release to obtain any vocational rehabilitation records.  

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


